DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/18/2022 has been entered.

	
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered. Please see the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacanowsky et al (2013/0274895) in view of Gottlieb et al (DE 102014006689, Pohlig GmbH, applicant provided).
Pacanowsky et al teaches a prosthesis socket system 600 comprising a rigid outer socket 619 having a first inner cavity (self-evident), a proximal outer socket opening and at least one window formed in a sidewall of the rigid outer socket with an adjustable insert 617 arranged therein and fastened to the outer socket (via a cleat type mechanism).

    PNG
    media_image1.png
    777
    414
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    563
    274
    media_image2.png
    Greyscale


Said socket system comprising a flexible inner socket 610 positioned in the inner cavity and connected to the outer socket (via at least coupler 618). The inner socket  comprising a second inner cavity (self-evident) to receive a user's residual limb; a proximal inner socket opening (self-evident); an inner face 620 directed toward the residual limb when the residual limb is positioned in the second inner cavity and a closed distal end (see figure 17).
However, Pacanowsky et al is silent regarding at least one sealing lip arranged on the inner face of the inner socket.
Gottlieb et al also teaches a prosthesis socket system comprising a rigid socket 2 and a flexible inner socket 10 having a sealing lip 18 arranged on the inner face to receive a user's residual limb.

    PNG
    media_image3.png
    637
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    374
    402
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have utilized the sealing lip 18 as taught by Gottlieb et al on the inner face of the flexible inner socket of Pacanowsky et al for a sealing lip which increases both comfort and security against unintentional detachment of the stump from the prostheses socket system; see at least par. 0016.

Clams 2 and 15, see figure 3, element 18 which is a complete circumference.
Claims 4 and 17, the claim language is interpreted as being very broad. The combination would place the sealing lip as claimed. The region can include not having the seal lip.
Claims 5 and 18, see figure 17 above.
Claims 7 and 20, the combination prosthesis system places the sealing proximally as claimed. See figure 4 of Pacanowsky et al.
Claim 8, see a single plane in figure 4 of Pacanowsky et al above.
Claim 9, the inner socket edge flares out, therefore, is partially parallel to the sealing lip.
Claim 10, any method of attaching the sealing ring would have been obvious to have tried with predictable results. “Formed integrally” is interpreted broadly.
Claim 12, see at least par. 0022 and 0041 which teach using screws.
Claim 13, see at least par. 0039 wherein silicone is an elastic material.

Claims 1-2, 4-5, 7-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al (2014/0288668) in view of Gottlieb et al (DE 102014006689, Pohlig GmbH, applicant provided) and further in view of Pacanowsky et al (2013/0274895).
Gottlieb et al ‘668 teaches a prosthesis socket system 1 comprising: a rigid outer socket 2 having a first inner cavity (self-evident) and a proximal outer socket opening (generally 6) and at least one window (18, 20) formed in a sidewall of the rigid outer socket.

    PNG
    media_image5.png
    566
    425
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    607
    482
    media_image6.png
    Greyscale

Referring to both embodiments shown in figures 4 and 5, the socket system comprising a flexible inner socket (8; see par. 0019 and 0039 for flexible) positioned in the inner cavity and connected to the outer socket (see at least par. 0022).The inner socket 8 comprising: a second inner cavity (self-evident) to receive a user's residual limb; a proximal inner socket opening 4; an inherent inner face directed toward the residual limb when the residual limb is positioned in the second inner cavity and a closed distal end (depicted above).
However, Gottlieb et al ‘668 is silent regarding at least one sealing lip arranged on the inner face of the inner socket.
Gottlieb et al (DE 102014006689) also teaches a prosthesis socket system comprising a rigid socket 2 and flexible inner socket 10 with a sealing lip 18 arranged on the inner face of the socket to receive a user's residual limb.

    PNG
    media_image3.png
    637
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    374
    402
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have utilized the sealing lip 18 (with or without the base body 10) as taught by Gottlieb et al (DE 102014006689) on the inner face of the flexible inner socket of Gottlieb et al ‘668 for a sealing lip (against the thigh stump liner/residual limb) which increases both comfort and security against unintentional detachment of the stump from the prostheses socket system; see at least par. 0016.
Further, Gottlieb et al ‘668 is silent regarding an adjustable insert fastened to the outer socket and arranged in the at least one window.
Pacanowsky et al also teaches a prosthesis socket system 600 comprising a rigid outer socket 619 having a first inner cavity (self-evident), a proximal outer socket opening and at least one window formed in a sidewall of the rigid outer socket with an adjustable insert 617 arranged therein and fastened to the outer socket (via a cleat type mechanism).

    PNG
    media_image1.png
    777
    414
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    563
    274
    media_image2.png
    Greyscale

Said socket system further comprising a flexible inner socket 610 positioned in the inner cavity and connected to the outer socket (via at least coupler 618).
It would have been obvious to one having ordinary skill in the art used an adjustable insert as taught by Pacanowsky et al fastened to the outer socket and arranged in the at least one window of Gottlieb et al ‘668 such that, “the panel 120 can be moved with respect to a socket main body 124 to change the characteristics (e.g., shape, volume, dimensions, etc.) of the cavity 112. Adjustments can be based on, without limitation, forces, pressures (e.g., pressure applied by the user), characteristics of the residual limb (e.g., shape, size, limb volume, skin temperature, tissue composition of the residual limb, etc.), conditions of the residual limb (e.g., locations of ulcers, blisters, lesions, etc.), or the like. If the residual limb changes shape over time, the socket 110 can be reconfigured any number of times to accommodate the shape changes (par 0074 of Pacanowsky et al)”.

Clams 2 and 15, see figure 3 of Gottlieb et al (DE 102014006689), element 18 which is a complete circumference.
Claims 4 and 17, the claim language is interpreted as being very broad. The combination would place the sealing lip as claimed. 
Claims 5 and 18, the combination socket system is fully capable of being configured as a lower-leg socket, the window 18 is taught as being ventral window.
Claims 7 and 20, the combination prosthesis system places the sealing proximally as claimed. See figure 4 above of Gottlieb et al (DE 102014006689).
Claim 8, see a single plane in figure 4 of Gottlieb et al (DE 102014006689) above.
Claim 9, the inner socket edge flares out, therefore, is partially parallel to the sealing lip.
Claim 10, any method of attaching the sealing ring would have been obvious to have tried with predictable results. “Formed integrally” is interpreted broadly.
Claim 11, see valve opening 28 of Gottlieb et al ‘668 which inherently/obviously implies the use of a valve as claimed.
Claim 12, see at least par. 0022 and 0041 of Gottlieb et al ‘668 which teach using screws and nuts.
Claim 13, see at least par. 0039 of Gottlieb et al ‘668 wherein silicone is an elastic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE E SNOW/Primary Examiner, Art Unit 3774